   8:18-cr-00302-RFR-MDN Doc # 59 Filed: 09/15/20 Page 1 of 1 - Page ID # 150



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:18CR302

         vs.
                                                               ORDER ON APPEARANCE FOR
CORNELL WILLIAMS,                                            SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on September 15, 2020 regarding Petition for
Offender Under Supervision [51].      Richard McWilliams represented the defendant.         Jody Mullis
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant is not in federal custody and requests a preliminary hearing upon coming into
federal custody. Fed. R. Crim. P. 32.1(b)(1)(A). Per the defendant’s request, the preliminary hearing
will be set once the defendant comes into federal custody.
        The government moved for detention based upon risk of flight and danger. The defendant is
not in federal custody and requests a detention hearing upon coming into federal custody. The
defendant shall be afforded the right to a detention hearing upon coming into federal custody and the
government's motion for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer
with the correctional officer having custody of the defendant.


        IT IS SO ORDERED.


        Dated this 15th day of September, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
